Exhibit 10.1
 
 


EXCLUSIVE LICENSE AGREEMENT




This AGREEMENT is made effective as of this 25th day of July, 2012 (the
"Effective Date"), by and between Ceva Santé Animale S.A., a corporation
organized and existing under the laws of France and having its principal office
at  10 avenue de la Ballastière, 33500 Libourne (hereinafter referred to as
"Ceva") and AspenBio Pharma, Inc, a corporation organized and existing under the
laws of the State of Colorado, U.S.A., and having its principal office at 1585
South Perry Street, Castle Rock, Colorado 80104, United States of America
(hereinafter referred to as "Aspen").


RECITALS
 
WHEREAS, Aspen owns or has access to certain intellectual property and other
assets, including but not limited to patent rights, know-how, and embodiments in
connection therewith, relating to recombinant single chain reproductive hormone
technology licensed to Aspen under the Washington University Agreement (the
“Licensed Technology”) for use in non-human mammals in the Field (as defined
herein);


WHEREAS, Aspen has rights to grant a license and sublicense, subject to the
Novartis Termination Agreement, and be a licensor and sublicensor (“Licensor”),
under Aspen Patent Rights and Aspen Know-How (as defined herein), and desires to
grant to Ceva a license and sublicense to these rights under the terms and
conditions set forth herein; and


WHEREAS, Ceva desires to obtain a license and sublicense, and thereby become a
licensee and sublicensee (“Licensee”), under the Aspen Patent Rights and Aspen
Know-How in accordance with the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties herein contained, the parties hereto, intending to be legally bound, do
hereby agree as follows.


ARTICLE I.  Definitions
 
Unless specifically provided otherwise, the terms in this Agreement with initial
letters capitalized, whether used in the singular or plural, shall have the
meaning as designated:
 
1.1           "Affiliate" means, with respect to any Person, any other Person
that directly, or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified
Person.  “Control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, or as trustee or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee or executor, by contract or otherwise, including, without limitation,
the ownership, directly or indirectly, of securities having the power to elect a
majority of directors or similar body governing the affairs of such Person.
 
1.2           "Regulatory Agency" shall mean any governmental regulatory
authority responsible for granting approvals, registrations, import permits, and
other approvals required before the Licensed Technology or Licensed Products may
be tested or marketed in any country.


1.3           "Calendar Quarter" shall mean the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.
 
 

 
 
1

--------------------------------------------------------------------------------

 
1.4           "Calendar Year" shall mean each successive period of twelve (12)
months commencing on January 1 and ending on December 31.
 
1.5           "Change of Control" means any of the following events: (i) any
Person is or becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
of the Securities Exchange Act of 1934, as amended, except that a person shall
be deemed to have "beneficial ownership" of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of over 50% of the total
voting power of all classes of capital stock then outstanding of Aspen normally
entitled to vote in elections of directors; (ii) Aspen consolidates with or
merges into another corporation or entity, or any corporation or entity
consolidates with or merges into Aspen, in either event pursuant to a
transaction in which over 50% of the total voting power of all classes of
capital stock then outstanding of Aspen normally entitled to vote in elections
of directors is changed into or exchanged for cash, securities or other
property; (iii) Aspen conveys, transfers or leases all or substantially all of
its assets relating to this agreement to any person; or (iv) (a) during any
period of two consecutive years, commencing after the Effective Date,
individuals who immediately after the Effective Date constituted the Board of
Directors of Aspen (together with any new directors whose election by such Board
or whose nomination for election by the shareholders of Aspen was approved by a
vote of 66 2/3% of the directors then still in office who were either directors
at such time or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Aspen then in office and (b) a new majority of the board is
comprised of directors who are officers of a competitor of Ceva.  For avoidance
of doubt, “Change of Control” shall not include a public or private offering or
a venture or mezzanine financing round for Aspen, or the election of a new
majority on Aspen’s Board of Directors except where a venture or mezzanine
financing round is funded by a competitor of Ceva, or such new majority is
comprised of officers of a competitor in which case the venture or mezzanine
financing round or new majority shall be considered a Change of Control.


1.6           "Field" shall mean the assistance and facilitation of reproduction
in bovine mammals, equine and swine, using in any way single chain reproductive
hormone technology.
 
1.7           "First Commercial Sale" shall mean, with respect to a Licensed
Product, the first sale for use or consumption by the public of such Licensed
Product in a country after all required approvals, including marketing and
pricing approvals as mandated in such country, have been granted by applicable
Regulatory Agency in such country, provided such term shall not include
pre-approval sales, sales pending approval or sales under less than full
approval irrespective of whether or not such sales are permitted by the
applicable Regulatory Agency.


1.8           “First Refusal Technology” shall mean any application of
single-chain reproductive hormone technology, including the Licensed Technology
for non-human mammals outside the Field, or any diagnostic pregnancy detection
tests for non-human mammals within or outside the Field.
 
1.9           “Gross Margin” shall be for each Licensed Product an amount equal
to the total Net Sales of the related Licensed Product less the total bona fide
cost of goods for such Licensed Product.  Cost of goods shall consist of
variable and fixed production costs directly attributable to the production of
the Licensed Products, including factory overhead, transportation and changes in
the value of existing inventory in accordance with generally accepted accounting
principles.  For the avoidance of doubt, inventory shall be valued at the lower
of cost or market on a consistent basis.
 
1.10           "Licensed Product" shall mean any luteinizing hormone (“LH”)
and/or  follicle stimulating hormone (“FSH”) product for bovine, equine and
swine or any other product, in finished pharmaceutical form, the manufacture,
use, sale, offer for sale, or importing of which would, but for the license(s)
granted hereunder, constitute infringement of a Valid Claim of Aspen Patent
Rights; or which incorporates or embodies or was developed with benefit of Aspen
Know-How or Licensed Technology.
 

 
 
2

--------------------------------------------------------------------------------

 
1.11           "NADA" shall mean a New Animal Drug Application in the U.S. or
the corresponding application for authorization for marketing of Licensed
Product in any other country or group of countries, as defined in the applicable
laws and regulations and filed with the Regulatory Agency of a given country or
group of countries.


1.12           "Net Sales" shall mean, in accordance with generally accepted
accounting principles, the gross price of Licensed Product which is sold,
transferred for value or otherwise transferred by Ceva or its Affiliates to
independent, third-party customers in connection with bona fide, arms-length
transactions or exchange, after deducting, to the extent paid by Ceva, if not
previously deducted in the amount invoiced or received:


(i)           quantity and/or cash discounts actually allowed or taken;


(ii)          freight, postage and shipping insurance (allocated in accordance
with Ceva' standard allocation procedure);


(iii)         customs duties and taxes, if any, directly related to the sale;


(iv)         amounts repaid or credited by reason of rejections, return of
goods, retroactive price reductions specifically identifiable as relating to
Licensed Product;


(v)          amounts incurred resulting from governmental (or a Regulatory
Agency thereof) mandated rebate programs;


(vi)         third party rebates and chargebacks related to the sale of Licensed
Product to the extent actually allowed; and


(vii)        as mutually agreed by the parties in writing, any other
specifically identifiable amounts included in Licensed Product's gross sales
that were or ultimately will be credited and that are substantially similar to
those listed herein above.


“Net Sales” shall not include disposition of Licensed Product by Ceva or its
Affiliates as samples (promotion or otherwise) or disposition as donations to,
for example, non-profit institutions or government Regulatory Agencies for a
non-commercial or humanitarian purpose to the extent that such disposition shall
not exceed in any Calendar Year a total of 5% of the equivalent of either the
number of units or revenues from commercial sales, unless such disposition is
approved in advance by Licensor.  For purposes of reporting by Ceva to Licensor,
whether or not any disposition (e.g., as samples or donations) of Licensed
Product is subject to royalty herein, Ceva shall provide an accounting of such
disposition.
 
1.13           "Ceva Technical Information and Patent Rights" shall mean all
technical information, improvements, inventions, discoveries and other
technology, whether or not patentable, made or developed by Ceva in the course
of its development work pursuant to this Agreement which relate specifically to
Licensed Technology or Licensed Products, or the development, manufacture or use
of the same, and any patent, patent applications, or other intellectual property
rights obtained as a result of the foregoing.
 
1.14           “Person” means any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person in the United States
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and
the equivalent thereof as would be understood in a foreign jurisdiction.
 
1.15           "Proprietary Information" shall mean and include, without
limitation, information and data of one party provided to the other in
connection with this Agreement, including Aspen Know-How, Ceva Technical
Information and Patent Rights and all other scientific, clinical, regulatory,
marketing, financial, and commercial information or data, whether communicated
in writing or orally or by other means.
 

 
 
3

--------------------------------------------------------------------------------

 
1.16           “Proof of Concept” means evidentiary support, developed through
the application of sound scientific methodologies and protocols established by
Ceva, sufficient to reasonably conclude that the applicable Licensed Product may
be manufactured at an industrial scale (i.e., at a successful commercial level)
and successfully commercialized. For the avoidance of doubt, Proof of Concept
shall take into consideration the applicable Licensed Product’s commercial
competitiveness in relation to any alternative technologies or products on the
market or under development.


1.17           "Aspen Know-How" shall mean all information and data, technical
information, trade secrets, specifications, instructions, processes, formulae,
expertise and information necessary to generate, develop, improve upon, or
practice the Licensed Technology or Licensed Products, and their manufacture or
use, known to Aspen or an Affiliate thereof as of the Effective Date or during
the term of this Agreement and in respect of which Aspen has the right to grant
Ceva a license or sublicense.  Aspen Know-How shall include, without
limitation:  (i) all biological, chemical, pharmacological, biochemical,
toxicological, pharmaceutical, physical and analytical, safety, quality,
manufacturing, preclinical and clinical data, instructions, processes, formulae,
expertise and information, relevant to the manufacture, use or sale of and/or
which may be useful in studying, testing, development, production, formulation
or use of Licensed Technology, or intermediates for the synthesis thereof, or
Licensed Products; and (ii) copies of registration documents and amendments or
supplements thereto filed with the FDA, or other similar Regulatory Agency, by
Aspen and all correspondence to and from such Regulatory Agency relevant to
Licensed Technology or Licensed Products.
 
1.18           "Aspen Patent Rights" shall mean all patent rights owned, or
licensed (with the right to grant sub-licenses) by Aspen or an Affiliate
thereof, as of the Effective Date or during the term of this Agreement, which
relate to Licensed Technology or Licensed Products, and their development,
manufacture, or use.  Aspen Patent Rights existing as of the Effective Date are
set forth in Exhibit A and Aspen Patent Rights obtained or acquired by, or
licensed to Aspen or an Affiliate thereof during the term of this Agreement
shall be considered added to said Exhibit.  Aspen Patent Rights shall include
all patents and patent applications, and all divisionals, continuations,
continuations-in-part, re-examinations, reissues, extensions, registrations, and
supplementary or complementary certificates and the like.  Aspen Patent Rights
shall also include Aspen's, or an Affiliate's, share of any patent rights
jointly owned by Aspen or that Affiliate thereof, in the event that Aspen or
that Affiliate has not acquired the right to license all joint owners' shares
under such patent rights.  For avoidance of doubt, the Parties acknowledge that
Aspen is engaged in activities outside of the Field which may involve elements
of the Licensed Technology, and the Aspen Patent Rights shall not include a
license to such activities or rights to the extent not applicable to the Field.


1.19           "Territory" shall mean the world.


1.20           "Novartis Termination Agreement" shall mean the Confidential
Termination Agreement between Aspe and Novartis Animal Health, Inc. dated
November 15, 2011.
 
1.21   “Washington University Agreement” shall mean the license agreement
between Aspen and The Washington University dated May 1, 2004, as amended,
pursuant to which Aspen has licensed the Licensed Technology.


ARTICLE II.  Scope of License.
 
2.1           Grant of License.  Subject to the terms of this Agreement, and in
particular for consideration hereunder, Aspen hereby grants to Ceva and its
Affiliates an exclusive fee and running royalty-bearing license in the
Territory, under and to the Aspen Patent Rights and Aspen Know-How, to import,
make, or have made, to develop or have developed, for use, sale, distribution
and offer for sale in the Field, and to use, sell, distribute, and offer to
sell, in the Field, Licensed Products (hereinafter the "License").


2.2           Restrictions on Aspen.  During the term of this Agreeme
nt  Aspen will not sell, directly or indirectly either independently or in
cooperation with a third party, any products which may compete with the Licensed
Products in the Field.  Also during the term of this Agreement, Aspen will grant
no licenses nor make assignments to a third party in or to any patents, patent
applications, or know-how owned or controlled by Aspen or an Affiliate thereof
(including but not limited to the Aspen Patent Rights and Aspen Know-How)
relating to the Licensed Products in the Field, wherein such licenses or
assignments are in conflict with or would limit Ceva rights under this
Agreement.
 
4

--------------------------------------------------------------------------------

 
 
2.3           Right of First Option and First Refusal.  For consideration paid
hereunder, Aspen also grants to Ceva a right of first option and first refusal
to develop, commercialize and/or otherwise exploit the First Refusal
Technology.  Aspen shall provide prompt written notice to Ceva of its intent to
develop, commercialize and/or exploit the First Refusal Technology.
 
(a)           First Option.  Within two hundred and forty (240) calendar days
after receipt of such notice  (the “Option Period”),  Ceva shall notify Aspen in
writing of its decision on whether to exercise its right of first option to
negotiate in good faith an exclusive worldwide license under Aspen’s Patent
Rights and Know How for the development and commercialization of the First
Refusal Technology. If Ceva elects to exercise its right of first option, the
parties shall enter into a new agreement, regarding the development and
commercialization of the First Refusal Technology, which agreement shall be
negotiated and the key material terms agreed upon in writing within six (6)
months of Ceva notice during which Aspen shall negotiate exclusively with Ceva
and refrain from directly or indirectly making the First Refusal Technology
available to a third-party until the conclusion of such negotiations.  The
Parties may, upon mutual agreement, extend or reduce the six (6) month term set
forth herein.
 
(b)           First Refusal.  If the Parties fail to  reach agreement during
this period, Aspen shall be free to make the First Refusal Technology available
to third-parties, provided that, Aspen shall not execute an agreement with or
otherwise bind itself to a third party with respect to such First Refusal
Technology without giving notice of such third party binding offer to Ceva and
providing Ceva with a thirty (30) day period (the "First Refusal Period") within
which to enter into a binding offer with Aspen on material financial terms and
conditions no less favorable to Aspen than those contained in the third party
offer (the "First Refusal Right").  Aspen shall provide Ceva with information of
sufficient particularity for Ceva to understand such material financial terms
and conditions. If Ceva fails to execute such Agreement within such First
Refusal Period, then Aspen shall be free to enter into an agreement with such
third party with respect to the First Refusal Technology. If upon expiration of
the Option Period, Ceva fails to provide the required notification to Aspen,
Aspen shall be free of any restriction regarding the First Refusal Technology.
 
(c)           Grace Period.   The Parties agree that Aspen’s notice provided
under section 2.3 shall be provided no earlier than the twenty-four (24) month
anniversary of the Effective Date.  Notice provided prior to this date shall be
void and ineffective.


ARTICLE III.  Consideration.


 3.1           License Fee.  In partial consideration of the rights granted to
Ceva under this Agreement and subject to the Payment Conditions as set forth in
Section 3.4 hereafter, Ceva shall pay Aspen a non-creditable and non-refundable
amount of Eight Hundred Sixteen Thousand Dollars ($816,000 USD) (the “License
Fee”) as follows: (i)  an amount of USD 204,000 by September 15, 2012, (ii) an
amount of USD 204,000 by December 15, 2012, (iii) an amount of USD 204,000 by
March 15, 2013; and (iv) an amount of USD 204,000 by June 15, 2013.
 
 
 
 
5

--------------------------------------------------------------------------------

 
3.2          Milestone Payments.  In addition to the License Fee, as further
consideration for the rights and licenses granted by Aspen under this Agreement,
Ceva shall pay to Aspen the following payments which, subject to the provisions
of this agreement, shall be non-creditable and non-refundable upon the
occurrence of the milestone event noted beside such payment (“Milestone
Payments”):
 
(a) Milestone Payments in relation with Bovine FSH
 
MILESTONE PAYMENTS
 
Milestone Event
Payment $ USD
Expected Payment Schedule
1.  Satisfactory conclusion of Pilot Bovine FSH on rats, as described in Exhibit
B to the Option Agreement
$  150,000
Upon execution of License Agreement
 
2. Satisfactory conclusion of Pilot Study Establishing Efficacy of Bovine FSH on
cows, as described in Exhibit B to this Agreement
 
$  750,000
September 30, 2012
3.  Execution with Lonza (or another suitable manufacturer) of  a long term
supply agreement for the API upon terms and conditions to be mutually agreed
(the "Supply Agreement") allow a final COG at Ceva below $5.0 per dose;
 
$ 100,000
December 31, 2012
4.  Receipt of the CMC complete section letter from the US FDA
$  250,000
To be determined
 
5. NADA approval in USA
 
$  250,000
To be determined
6. Submission of the dossier to the EU CVMP
 
$  250,000
To be determined
7. Obtaining central registration in the EU
$  250,000
To be determined
 





(b) Milestone Payments in relation with other Licensed Products


MILESTONE PAYMENTS
Milestone Event
Payment $ USD
 
Bovine LH
 
1. Upon submission of the regulatory file in any of the following key markets:
EU, USA or Brazil
$ 250,000
 
2. Upon first NADA in.any of the following key markets :EU,USA or Brazil
$ 250,000
 
Equine FSH
 
1. Upon submission of the regulatory file in any of the following key markets:
EU, USA, Brazil, Argentina or Australia
$ 250,000
 
2. Upon first NADA in any of the following key markets: l EU, USA, Brazil,
Argentina or Australia
$ 250,000
 
Porcine LH-FSH
 
1. Upon submission of the regulatory file in any of the following key markets:
EU or USA
$ 500,000
 
2. upon first NADA in any of the following key markets: EU or USA
$ 500,000
 



 
 
 
 
6

--------------------------------------------------------------------------------

 
         (c)           Milestone Payments Events. The Parties have agreed that
Ceva shall conduct at its sole expense, pilot studies designed to establish the
Proof of Concept of the Licensed Products.  Bovine FSH Pilot Study establishing
the Proof of Concept on cows to be performed by the University of Wisconsin is
attached in the Appendix B (the “Bovine POC Study”) and is expected to be
completed on or before September 30, 2012.  Within one hundred and eighty (180)
days following the Effective Date for each of the Bovine LH, Equine FSH and
Porcine LH+FSH, Ceva shall provide Aspen with detailed commercial feasibility
study plans (each, a “POC Study Plan”) which define criteria for establishing
commercial feasibility and Proof of Concept for each Licensed Product and the
research and analysis tasks which shall be conducted to determine such criteria
with respect to the successful completion of the POC Study Plans. Ceva shall
have a period of twenty four (24) months commencing upon the delivery of the POC
Study Plan with respect to each Licensed Product to complete the activities set
forth in the applicable POC Study Plan.  In the event Ceva believes in good
faith that additional time will be required beyond the twenty four (24) month
period to enable Ceva to complete its substantial progress towards finishing the
activities set forth in the POC Study Plan, Aspen will agree to discuss in good
faith whether to extend such period. The Milestone Payments are contingent upon
the satisfactory results, as determined by Ceva, of the Bovine POC Study and
each of the POC Study Plan of the applicable Licensed Products.
 
3.3           Payment Conditions. Except as expressly provided herein, all
payments to be made by Ceva to Aspen under this Agreement shall be subject to
the following condition:
 
 
(a)            Until the full payment of an amount of USD $1,020,000 (the
“Termination Amount”) from Aspen to Novartis Animal Health, Inc. as per the
provisions of the termination of the Novartis Termination Agreement, all
payments under Section 3.1, License Fee, commencing with payment under Section
3.1 (i) to be made by Ceva to Aspen as provided in this Agreement, will be made
to a bank account opened in the joint name of Ceva and Aspen and will be
dedicated only to the payment of the Termination Amount to Novartis in
accordance with the schedule of installment payments of the Novartis Termination
Agreement. Any release of the funds will be made only upon joint instructions
from Aspen and Ceva. In the event of any default of Aspen under the Novartis
Termination Agreement, all payments made to the joint bank account will be
released to Ceva. For the avoidance of doubt the first installment payment of
the License Fee for an amount of USD $204,000 will be made directly to an Aspen
bank account and will be non-refundable except in the sole case where Aspen
becomes subject to any petition or proceeding under the United States Bankruptcy
Code.
 
3.4           Royalty Payments.


(a)            Royalty Rate. Ceva shall pay to Aspen royalties at a rate of 10%
on Net Sales of Licensed Product by Ceva or its Affiliates on a
country-by-country and Calendar Quarter basis in the Territory provided however
that Ceva’s Gross Margin of the related Licensed Product is at a minimum level
of 90% and that there are no recombinant reproductive hormones products in
competition with the Licensed product. For lower margin levels or when a new
recombinant reproductive hormone product will enter into the market in
competition with the License Product , the royalty rate shall be reduced
according to the following principles but shall not be less than 5% :
 

 
 
7

--------------------------------------------------------------------------------

 
(i) If Ceva's Gross Margin is below 90%, the applicable royalty rate will be as
follows:


Gross Margin [85-90%]: Royalty = 9.5%
Gross Margin [80-85%]: Royalty = 8.5%
Gross Margin [70-80%]: Royalty = 7.0%
Gross Margin [60-70%]: Royalty = 5.5%
Gross Margin < 60%: Royalty = 5.0%


(ii) If a competitive recombinant reproductive hormone of a Licensed Product is
marketed in one or more countries of the Territory, the royalty rate on Net
Sales of the related Licensed Product in the related country or countries will
be decreased from 10% to 5% commencing with the initial sales of such
competitive product.


(b)           Royalty Term. Royalties obligation and related payment shall be
due until December 31, 2028. Upon expiration of Ceva' obligation to pay
royalties pursuant to this Section 3.4(b), Ceva shall have a fully paid-up,
royalty-free license, with the right to sub-license under and to the Aspen
Patent Rights and Aspen Know-How, to import, make or have made, to develop or
have developed, for use, sale, distribution and offer of sale in the Field, and
to use, sell, distribute and offer to sell in the Field, Licensed Technology and
Licensed Products, in the Territory.


(c)           Royalty Obligations of Aspen. Aspen shall be solely responsible
for timely payment of all royalties due by Aspen to other intellectual property
rights holders (including but not limited to royalties to be paid by Aspen under
the Washington University Agreement and any manufacturing agreements existing at
the Effective Date of this Agreement related to the Licensed Technology and any
other possible royalties due other intellectual property right holders as
referenced in Section 3.5) which are necessary for the performance of this
Agreement and the commercialization of the Licensed Products hereunder.


3.5           Third Party Obligation - Reduction in Royalties.  In the event
Ceva is required to obtain a license from any unaffiliated third party under any
patent or other intellectual property right reasonably necessary to practice the
Licensed Technology or commercialize the Licensed Product, apart from any
trademark right or copyright, and is obligated to pay a royalty to such
unaffiliated third party or parties in any country in respect of Licensed
Product, for which royalties are due under this Agreement, then Ceva shall have
the right to deduct the amount of such royalties which Ceva pays for such
product, in such country in a Calendar Quarter, from the royalties otherwise to
be paid to Aspen under this Agreement for such product in such country provided
that, for any given third-party royalty, to the extent the amount deducted
results in an effective royalty rate reduction to Aspen of fifty percent (50%)
of the otherwise applicable royalty rate absent a third party obligation, and
such third party obligation remains unsatisfied, any further deduction shall be
jointly shared by both Parties on a pro rata scale in proportion to the
otherwise applicable royalty rate.   Aspen shall remain responsible for any
royalty obligations due to third parties under Aspen Patent Rights which have
been licensed to Aspen and are sub-licensed to Ceva hereunder.


3.6           Reports:  Payment of Royalty.


(a)           All payments made by Ceva to Aspen under this Agreement shall be
made in United States dollars.


(b)           Unless otherwise agreed by the Parties, during the term of the
Agreement following the First Commercial Sale of a Licensed Product, Ceva shall
furnish to Aspen once each quarter a written report for the Calendar Quarter
showing the sales of all Licensed Product(s) subject to royalty payments in each
country during the reporting period and the royalties payable under this
Agreement.  Reports and Royalty Payments shall be due within sixty (60) days
following the close of each Calendar Quarter.  Ceva shall keep complete and
accurate records in sufficient detail to enable the royalties payable hereunder
to be determined. Failure of Ceva to make the Royalty Payments required herein
shall be a material breach of this Agreement.
 

 
 
8

--------------------------------------------------------------------------------

 
3.7           Audits.
 
(a)           Upon the written request of Aspen and not more than once in each
Calendar Year, Ceva shall permit an independent certified public accounting firm
of recognized standing selected by Aspen and reasonably acceptable to Ceva, at
Aspen's expense, to have access during normal business hours to such records of
Ceva as may be reasonably necessary to verify the accuracy of the royalty
reports hereunder for any Calendar Year ending not more than thirty six (36)
months prior to the date of such request. The auditing party’s representative or
agent will be required to execute a reasonable confidentiality agreement prior
to commencing any such inspection.  Such auditor shall report only on the
accuracy of the information provided by Ceva and whether additional royalties
are owed.
 
(b)           If such accounting firm concludes that additional royalties were
owed during such period, Ceva shall pay the additional royalties within thirty
(30) days of delivery to Ceva of such accounting firm's written report so
concluding.  Ceva shall reimburse Aspen for accounting costs in the event the
underpayment of royalties is determined to exceed 10% of the total royalty
payment otherwise due.


(c)           All information subject to review under this Section 3.7 is
subject to the confidentiality provisions of this Agreement.


ARTICLE IV.  Development, Manufacture and Commercialization
 
4.1           Development Plan. With respect to each Licensed Product, within
one hundred twenty (120) days following the successful completion of the Bovine
POC Study or a POC Study Plan as applicable, Ceva shall prepare a detailed
development plan (a “Development Plan”) for the development and registration of
the related Licensed Product for commercialization in the Territory to be
provided for review to Aspen. Each such Development Plan shall set forth the
objectives and planned tasks for the conduct of development activities,
estimated timelines and costs and responsibilities of each of the Parties, as
the case may be, in connection with commercialization of the applicable Licensed
Product.
With respect to each Licensed Product, Ceva shall use Commercially Reasonable
Efforts to complete the activities set forth in the applicable Development Plan
in an expeditious and diligent manner.
 
4.2           Regulatory Matters. With respect to each Licensed Product, upon
the successful completion of the Bovine POC Study or a POC Study Plan, as
applicable, Aspen will transfer to Ceva or its designee all existing regulatory
applications and approvals held by Aspen that cover such Licensed Product and
shall assign to Ceva or to its designee all of Aspen’s right, title, and
interest in and to all existing regulatory documentation and, thereafter, all
such existing regulatory documentation (including any existing regulatory
applications and approvals) shall be the sole property, and held in the name of,
Ceva or its designee. For the avoidance of doubt  all regulatory documentation
(including all regulatory application and approvals which are at any time made
by Ceva or its designee during the term of the Agreement  shall be owned by, and
shall be the sole property and held in the name of, Ceva or its designee.
 
4.3.          Manufacture. Unless otherwise agreed, Ceva shall have the sole
responsibility for ensuring the manufacture and supply of Licensed Products and
development.  Notwithstanding the foregoing, to the extent Aspen designates a
preferred Manufacturing provider, Ceva shall give such provider priority
consideration. Aspen shall be provided with reasonable access to the
Manufacturing provider for purposes of quality control, control over use of
products and audit rights.
 
Upon execution of this Agreement, Aspen will promptly disclose to Ceva all
know-how relating to the Manufacture of Licensed Products and provide materials
for development of Products as provided in the Development Plan.  Ceva shall
ensure that any disclosures of such information for purposes of Manufacturing
provider or others in connection with this Agreement shall be done so only under
an Aspen approved confidentiality agreement.
 
\
 
9

--------------------------------------------------------------------------------

 
                                4.4           Commercialization. Ceva shall use
all Commercially Reasonable Efforts to commercialize the Licensed Products in
each of their key markets, as identified in their respective Milestone
Events  in the time frame provided in the Development Plan.  Ceva will ensure
that Licensed Products are given comparable marketing and promotional priority
relative to other products for the Field in the Territory and relative to other
comparable products sold by or on behalf of Ceva in the Territory.




ARTICLE V.  Ownership of Inventions.
 
Except as specifically stated herein, nothing herein is intended to transfer
ownership of rights from one Party to the other.  Ceva shall own the entire
right, title and interest in and to all Ceva Technical Information and Ceva
Patent Rights, and Aspen shall own the entire right, title and interest in and
to all Aspen Know How and Aspen Patent Rights.  Inventorship of all patentable
subject matter including Know-How developed, conceived or reduced to practice in
the course of performing activities under this Agreement shall be determined in
accordance with United States patent laws.




ARTICLE VI.  Confidentiality.
 
6.1           Duty of Confidence.  All Proprietary Information will be
maintained in confidence and otherwise safeguarded by the recipient party, will
be used only for the purposes of this Agreement and pursuant to the rights
granted to the recipient under this Agreement, and will not be disclosed to
third parties and will be made available only to the employees or agents
(including attorneys) of the receiving party or its Affiliates who need to know
for purposes permitted under this Agreement.  Each party shall hold as
confidential such Proprietary Information in the same manner and with the same
protection as such party maintains for its own confidential information, but
with no less than a reasonable degree of care.  A party may disclose Proprietary
Information of the other party to a third party solely to the extent necessary
for furthering the purposes of this Agreement, provided that:  (a) the receiving
party gives prompt written notice to the disclosing party of the proposed
disclosure to the third party, and the disclosing party is provided a period of
thirty (30) days to reasonably object to all or any portion of the disclosure;
and (b) after receiving the consent of the disclosing party (or after the
response period expires without objection by the disclosing party), the third
party thereafter agrees in writing to maintain the confidentiality of the
Proprietary Information in a manner consistent with the confidentiality
provisions of this Agreement.  In contemplating whether disclosure is made to a
third party, the receiving party shall take into reasonable consideration the
comments and objections raised by the disclosing party.


6.2           The mutual obligations of confidentiality under this Section shall
not apply to any nformation to the extent that such information:


(a)           is or hereafter becomes part of the public domain rightfully and
through no action of the recipient or its Affiliates which constitutes a breach
or default under this Agreement;


(b)           was already known to the recipient or its Affiliates as evidenced
by prior written documents in its possession which were not furnished by the
disclosing party or its Affiliates;


(c)           to the extent not covered by confidentiality, is disclosed by
Aspen or Ceva to The Washington University pursuant to the requirements of the
Washington University Agreement or to the University of Wisconsin in connection
with the Bovine POC Study.


(d)           is disclosed to the recipient or its Affiliates by a third party
who is not in breach or default of any confidentiality obligation to the
disclosing party or an Affiliate of the disclosing party; or
 

 
 
10

--------------------------------------------------------------------------------

 
(e)           is independently discovered or developed by the receiving party or
its Affiliates without reference or access to Proprietary Information provided
by the disclosing party.
 
6.3           Disclosures Required By Law or For Purposes of Commercialization
and/or Development.  In the event the receiving party is required by law to
disclose Proprietary Information of the disclosing party to a government health
Regulatory Agency to obtain regulatory approval for Licensed Technology or
Licensed Products, or is required to disclose Proprietary Information in
connection with the commercialization and sale of the Licensed Products or bona
fide legal process, the receiving party may do so only if it limits disclosure
to that purpose, and after giving the disclosing party prompt written notice of
any instance of such a requirement in reasonable time for the disclosing party
to take steps to object to or to limit such disclosure.  In the event of
disclosures required by law, the receiving party shall cooperate with the
disclosing party as reasonably requested thereby. Either Party may disclose the
terms of this Agreement as required by applicable laws and regulations.  For the
avoidance of doubt, it is acknowledged that Aspen may be subject to laws and
regulations including such relating to its publicly traded securities, and any
corresponding disclosure requirements shall be considered acceptable to Ceva in
connection with this Agreement.  Aspen shall use reasonable efforts to redact
specific terms under this Agreement prior to disclosure, to the extent permitted
by such laws and regulations and will submit to Ceva any such redacted terms
prior to disclosure.


ARTICLE VII.  Trademarks.
 
7.1           Ceva shall have the right to sell Licensed Technology or Licensed
Product under its own trademark or, at Ceva’ election, Aspen’s trademarks. In
the latter case, Aspen and Ceva shall enter into a separate no-royalty bearing
trademark License agreement to facilitate same.


ARTICLE VIII.  Indemnification.


8.1           Indemnification.


(a)           Each Party (the “Indemnifying Party”) shall defend, indemnify and
hold the other Party and its Affiliates (the “Indemnified Party”) and their
respective officers, directors, employees, independent contractors, agents, and
assigns, harmless from and against any and all liability, damage, loss, cost or
expense, including reasonable attorneys' fees, resulting from any claims made or
suits brought against the Indemnified Party or any of the foregoing Persons,
which arise or result from:


(i)           Any negligence or willful misconduct of the Indemnifying Party in
the storage or handling of Licensed Technology or Licensed Products;
(ii)          Negligence or willful misconduct by the Indemnifying Party in its
performance pursuant to this Agreement;
(iii)         Material breach by the Indemnifying Party of any of the covenants,
warranties and representations made under this Agreement;
(iv)         Violation by the Indemnifying Party of any applicable law or
regulation; or
(v)          With respect to Aspen as Indemnifying Party, any award arising from
a judicial determination, or settlement amounts arising from bona fide
allegations or claims, that Ceva has infringed or is infringing the intellectual
property or other rights of another, apart from any trademarks or
copyrights,  through the exercise of the license granted herein.


(b)           Each Party shall only be obligated to so indemnify and hold the
other harmless to the extent that such liability, damage, loss, cost or expense
does not arise from the negligence or willful misconduct of the indemnified
Party.


                                (c)           The Parties shall promptly notify
one another of any such claim or suit as to which this indemnification
applies.  An indemnified Party shall not agree to any settlement terms with
respect to such claim or suit without the prior written consent of the other
Party, such consent not to be unreasonably withheld.  The indemnified Party may,
at its expense, retain its own counsel in connection with such claim or suit.
 

 
 
11

--------------------------------------------------------------------------------

 
(d)           The indemnification provisions hereunder shall be effective only
when the aggregate amount of losses for which indemnification is sought exceeds
fifty thousand dollars ($50,000 USD), in which case the indemnified Party shall
be entitled to full indemnification thereof.
 
(e)           Limitation of Infringement Indemnification Liability:   Aspen’s
indemnification obligation under 8.1(a)(v) shall in no event exceed the
cumulative amounts received by Aspen under this Agreement provided that such
limitation shall not apply to the extent that Aspen was aware of such
infringement at the time of execution of this Agreement and did not disclose to
Ceva or to any successor to Aspen in the event of a Change of Control.


(f)           Failure of a Party to comply with its indemnification obligations
under this Agreement shall be a material breach of this Agreement.


 
8.2           Mitigation of Infringement.  Without prejudice to any other
remedies available to Ceva, in the event that any of the Licensed Technology or
Licensed Products (or uses thereof) are alleged to infringe a third party’s
intellectual property rights, apart from trademarks and copyrights, and
independent outside counsel for Ceva reasonably concludes that there is a
significant possibility that such allegation may be upheld in a litigation, in
addition to any indemnity obligations which may arise, Aspen shall use
reasonable efforts, with respect to such infringement, to promptly:


(a)           procure for Ceva and its end users and customers the right to
continue using the Licensed Products free of any liability for infringement; or


(b)           provide Ceva with a functionally equivalent, non-infringing
replacement, or a design-around strategy to develop the generation thereof, for
the Licensed Products otherwise complying with all of the requirements of this
Agreement.


 
8.3           Insurance.  During the Term, both Parties will, for each for their
respective liability, secure and maintain a comprehensive general liability
insurance policy providing sufficient coverage for personal injury (including as
a result of product liability) and property damage, at the level as is usual and
customary in the veterinary pharmaceutical industry to procure.  A certificate
with regard to said policies will be delivered to the other Party upon such
Party’s request.


ARTICLE IX.  Patent Infringement.


9.1           Notification.  Each party hereto shall promptly inform the other
party of any infringement of the Aspen Patent Rights of which it has knowledge.
 
9.2           Right to bring action.  Ceva shall have the right to initiate
legal action in respect of any infringement of the Aspen Patent Rights in the
Field in the Territory; provided, however, that if, within six (6) months of
receiving written notice of an infringement and a request by Aspen that it take
action with respect thereto, or if within twenty-one (21) days after Ceva and/or
Aspen have received notification of patent certification as set forth under
Section 11.3 below, Ceva fails to terminate such infringement or to commence
suit to such end, then thereafter Aspen shall have the right, but not the
obligation, to bring suit against such an infringement.
 

 
 
12

--------------------------------------------------------------------------------

 
In any suit against an infringer brought in accordance with this Article, the
prosecuting party shall have the right to control such suit and to join as a
party to such suit the other party to the Agreement, and such other party shall
cooperate in any such suit.  To the extent that either Party is a party to a
suit involving rights hereunder with a third-party, the other Party to this
Agreement hereby consents to being joined in said litigation.
 
9.3           Costs and Expenses: Recovery.  The costs and expenses (including
attorneys' fees) of any suit against an infringement brought in accordance with
this Article shall be borne by the party controlling the prosecution of such
suit.  Any monetary recovery in connection with such infringement action shall
first be applied to reimburse the prosecuting party for their out-of-pocket
expenses (including reasonable attorneys' fees) in prosecuting such infringement
action.  Once the parties have been reimbursed for their out-of-pocket expenses,
the remainder will be apportioned in proportion to damages incurred by the
parties.


9.4           Notification of Potentially Infringing Third Parties and Marking.


(a)           Notification of Third Parties.  The parties agree to consult each
other in advance regarding the issue of whether and how to provide notice to a
suspected infringer, regardless of whether the activities of the third party
relate to Aspen or Ceva rights, where such notice is independent of marking.


(b)           Marking.  Ceva shall comply with applicable requirements for
patent marking in each given jurisdiction, including, e.g., 35 U.S.C. 287 and 35
U.S.C. 292 and foreign equivalents thereof, and engage in proper marking
practice.


ARTICLE X.  Intellectual Property and Obligations and Warranty with Respect to
Patents


10.1           Aspen shall promptly advise Ceva of any additions to, or
deletions from the list of Aspen Patent Rights set forth in Exhibit B, including
the issuance of patents upon any patent applications included therein.


10.2           Aspen and Ceva shall cooperate in good faith for pursuing patent
prosecution and filing strategies with respect to the Licensed Technology and
Licensed Products.  Except as set forth therein, Aspen shall diligently take all
steps reasonably necessary to procure and to maintain the Aspen Patent Rights in
full force and effect, including but not limited to a duty to diligently file
and pursue patent applications as applicable to the Licensed Technology and
Licensed Products in the field.  If Aspen shall elect not to procure or to
maintain any of such Patent Rights, it shall promptly notify Ceva of that
election and shall, at Ceva' request, assign to Ceva or its designee all right,
title and interest in and to such Aspen Patent Right involved, in which case, if
such Aspen Patent Right is the only Aspen Patent Right covering the Licensed
Product in a country, then the payment of a royalty hereunder shall cease with
respect to sales of Licensed Product in the country involved, provided that such
sales may be subject to a minimum royalty of 5%.
 
10.3           Ownership of any process, method, composition of matter, article
of manufacture, discovery or finding that is conceived, discovered, developed
and/or constructively or actually reduced to practice during the Term in the
conduct of activities pursuant to this Agreement (“Invention”) shall be
determined as follows:
 
          (a)     Inventions and the intellectual property rights therein,
invented and/or developed solely by employees of a Party and/or persons
obligated to assign inventions to that Party shall be owned by that Party.
 
          (b)     Inventions and the intellectual property rights therein,
invented and/or developed jointly, shall be jointly owned by Aspen and Ceva.
 
          (c)     The inventorship of any Invention made during the course of
this Agreement shall be determined in accordance with U.S. patent laws.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
          (d)     To the extent that  this Agreement is a “joint research
agreement,” the Parties agree to cooperate consistent with the provisions of
section 35 U.S.C. 103(c) as amended.


ARTICLE XI. Drug Price Competition and Patent Term Restoration


11.1         To the extent applicable, the parties agree to cooperate in an
effort to avoid loss of any rights which may otherwise be available to the
parties hereto under the provisions of the Drug Price Competition and Patent
Term Restoration Act of 1984, as amended, including, in determining, if
applicable, which of Aspen's Patent Rights shall be extended, although Ceva
shall have the final decision in this regard.


11.2         Aspen agrees that applications for patent term extension are to be
made by Ceva in the sixty (60) days period following NADA approval or in the 60
day period following issuance of a patent with an issue date subsequent to the
date of NADA approval, whichever is later; consequently, the parties agree that
preparation for such application shall begin upon FDA's issuance of an
"Approvable Letter"; the parties agree that the responsibility for such
application shall be borne by Ceva and that Aspen will cooperate to the extent
reasonably necessary in connection therewith.


11.3         Notice to a party of any "patent certification" filed by a third
party applicant under a FDA application which references a U.S. patent licensed
hereunder shall be promptly provided to the other party for possible
action.  Aspen agrees that Ceva, on Aspen's behalf and at Ceva’s cost, may
initiate the necessary action to prevent such applicant from obtaining FDA
approval to market Licensed Product.


11.4          No actions or agreements which interfere with the activities set
forth in this Article XI shall be undertaken or entered into after the Effective
Date of the Agreement.


11.5         Aspen agrees that applications for patent term restoration or
supplemental protection certificates in any country are to be made by Ceva.  The
parties shall cooperate with each other in obtaining patent term restoration or
supplemental protection certificates or their equivalents in any country
worldwide where applicable to the Aspen Patent Rights, at Ceva' cost.  Aspen
shall provide all reasonable assistance to Ceva, including proceeding with
applications for such in the name of Aspen and facilitating the cooperation of
Aspen’s licensor(s), but at the cost of Ceva if so required.


ARTICLE XII.  Term and Termination of the Agreement


12.1        Termination by Ceva.  Ceva may terminate the Agreement in its sole
discretion at any time during the term hereof:
 
(a)          on one-hundred eighty (180) days prior written notice to Aspen;
 
(b)          immediately, upon notice to Aspen, in the event that Aspen sells,
transfers or otherwise disposes of all or a substantial portion of Aspen's
assets necessary for performance under this Agreement, where such assets are so
determined necessary by a mutually acceptable independent source;
 
(c)          immediately, upon notice to Aspen, in the event of a Change of
Control of Aspen;
 
(d)          on thirty (30) days prior written notice to Aspen, in whole or on a
country by country basis, in the event of a significant and continuing
regulatory, medical, efficacy, safety, publicity or legal issue resulting in an
inability to market Licensed Technology or Licensed Products in a commercially
reasonable manner; or
 
 

 
 
14

--------------------------------------------------------------------------------

 
(e)           immediately at Ceva discretion in the event the Bovine POC Study
is unsuccessful as determined by Ceva.

 
12.2         Termination by Aspen.  Aspen may terminate the Agreement in its
sole discretion at any time during the term hereof:
 
(a) immediately, upon notice to Ceva, in the event that Ceva sells, transfers or
otherwise disposes of all or a substantial portion of Ceva assets necessary for
performance under this Agreement, where such assets are so determined necessary
by a mutually acceptable independent source; or


(b) immediately, upon notice to Ceva, in the event that Ceva challenges the
validity or enforceability of any established Aspen Patent Right or Aspen
Know-How in a proceeding before a tribunal, court or administrative authority.


12.3         Termination for Breach.  In the event either party shall be in
breach of any material obligation hereunder, the non breaching party may give
written notice to the other party specifying the claimed particulars of such
breach, and in the event such material breach is not cured, or effective steps
to cure such material breach have not been initiated or are not thereafter
diligently pursued, within sixty (60) days following the date of such written
notification, the non breaching party shall have the right thereafter to
terminate the Agreement by giving thirty (30) days prior written notice to the
other party to such effect.


12.4         Termination on Insolvency.  Either party may terminate the
Agreement without notice if the other party becomes insolvent, makes an
assignment for the benefit of creditors where such assignment, is the subject of
proceedings in voluntary or involuntary bankruptcy instituted on behalf of or
against such party (except for involuntary bankruptcies which are dismissed
within ninety (90) days), or has a receiver or trustee appointed for
substantially all of its property.


Without limitation, Ceva’ rights under this Agreement shall include those rights
afforded by 11 U.S.C. § 365(n) of the United States Bankruptcy Code (the “USBC”)
and any successor thereto.  If the bankruptcy trustee of Aspen as a debtor or
debtor-in-possession rejects this Agreement under 11 U.S.C. § 365(o) of the
USBC, Ceva may elect to retain its rights licensed from Aspen hereunder (and any
other supplementary agreements hereto) for the duration of this Agreement and
avail itself of all rights and remedies to the full extent contemplated by this
Agreement and 11 U.S.C. § 365(n) of the USBC, and any other relevant laws.


12.5         Effect of Termination; Remedies


 (a)           Upon termination of this Agreement under this Article XII (except
in the case of (a) termination by Ceva under Sections 12.1(b) or 12.1(c), (b)
termination by Ceva pursuant to Section 12.3, or (c) termination by Ceva for the
insolvency, bankruptcy or other similar event of Aspen under Section 12.4), the
license of rights to Ceva under this Agreement shall terminate and all such
rights shall revert to Aspen and Ceva shall return to Aspen all Aspen
Proprietary Information, except that a single copy of such Proprietary
Information may be retained by Ceva in its legal department for archival
purpose.


(b)           In the case of Ceva’s right to terminate accruing under 12.1(b),
12.1(c), 12.3, or 12.4, and provided that Ceva is not in material breach under
section 12.3, Ceva shall be entitled, at its sole discretion, to elect the
following in lieu of termination:


(i)      
If Ceva’s right to terminate occurs prior to the first commercial sale of a
Licensed Product hereunder, Ceva may elect that this Agreement shall continue
(with Aspen or Aspen’s successor) for so long as Ceva complies with its royalty
obligations hereunder and does not otherwise materially breach the terms of this
Agreement.

 
 

 
 
15

--------------------------------------------------------------------------------

 
(ii)      
If such right accrues after the first commercial sale of a Licensed Product,
Ceva may elect to continue this Agreement provided that Ceva complies with the
royalty obligations hereunder and does not otherwise materially breach the
Agreement.



For avoidance of doubt, unless separately negotiated pursuant to Section 13, the
survival of Ceva’ license in this Section 12.5(b) is not intended to grant Ceva
a fully paid-up license to the rights granted hereunder and, any failure by Ceva
to meet its royalty obligation shall constitute a material breach of the
surviving provisions.


Any election by Ceva under this section 12.5 shall be made in writing in lieu of
the termination notice requirement under the applicable section.  All reasonable
costs associated with such election shall be borne by Ceva.


 (d)          Upon termination of this Agreement by Aspen pursuant to Sections
12.2, 12.3 or 12.4 hereof based on Ceva’ material breach, bankruptcy, insolvency
or other similar event (but not for Aspen’s material breach, bankruptcy,
insolvency or other similar event), then within one hundred-twenty (120) days
following termination of this Agreement, Ceva, in consideration of a reasonable
royalty on subsequent commercialization of the Licensed Products hereunder,
shall provide to Aspen, in written form, such of the Ceva Technical Information
and Patent Rights as is based on Aspen Know-How provided to Ceva hereunder under
an obligation of confidence and to the extent relating to Licensed Technology or
to a Licensed Product (but only to the extent said Licensed Product is covered
by Aspen Patent Rights or was developed with the benefit of Aspen Know-How); and
in such event, Aspen shall be granted a royalty-free non-exclusive license
without the right to sub-license to use such Ceva Technical Information and
Patent Rights in its research.
 
12.6         Sell-Off Rights.   In the event of termination by either party, or
expiration hereunder, both parties shall be permitted twelve (12) months from
the date of termination to sell any inventory of Licensed Products in production
at the time of termination which sales shall be subject to the applicable
royalty as if this Agreement were in force.
 
12.7         Unless sooner terminated pursuant to Article XIV hereof, the
Agreement shall continue in full force an effect until Ceva is no longer
obligated to pay royalties hereunder.
 
12.8         Expiration or termination of this Agreement, in whole or in part,
for any reason shall not: (a) release any Party hereto from any liability which,
at the time of such expiration or termination, has already accrued to the other
Party or which is attributable to a period of time prior to such expiration or
termination, nor (b) preclude either Party from pursuing any rights and remedies
it may have hereunder or at law or in equity with respect to any breach of this
Agreement.  It is understood and agreed that any remedies set forth herein shall
not constitute liquidated damages, that monetary damages may not be a sufficient
remedy for any breach of this Agreement and that the non-breaching Party may be
entitled to injunctive relief as a remedy for any such breach.


Without limiting the foregoing, the obligations pursuant to Article X, VI, VII,
VIII, XII and Sections 3.7 shall survive termination of the Agreement.  The
provisions of Article XII shall survive the termination of the Agreement for a
period of ten (10) years after termination.


ARTICLE XIII.  Change of Control


Left intentionally blank
 
 
 
16

--------------------------------------------------------------------------------

 




ARTICLE XIV.  Representations and Warranties


14.1       Each Party represents, warrants and covenants to the other that, to
the best of its knowledge and belief:
 
(a) it is duly organized and validly existing under the laws of its jurisdiction
of incorporation, and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;
 
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder and that it has the right to grant to the other Party
the licenses and sublicenses granted pursuant to this Agreement, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite corporate action;
 
(c) this Agreement is legally binding upon it and enforceable in accordance with
its terms.  The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material law
or regulation of any Government Authority having jurisdiction over it;
 
(d) it has not granted, and shall not grant during this Agreement, any right to
any third party which would conflict with the rights granted to the other Party
hereunder; and
 
(e) it is not aware of any action, suit or inquiry or investigation instituted
by any person or governmental agency which questions or threatens the validity
of this Agreement.
 
14.2         Aspen warrants and represents that, subject to Novartis’ rights
under the Novartis Termination Agreement, to the best of its knowledge and
belief, and apart from any information which has already provided to Ceva, it
has no information as of the Effective Date of the Agreement to indicate that
Ceva may not be able to import, make, or have made, to develop or have
developed, for use, sale, distribution and offer for sale in the Field, and to
use, sell, distribute, and offer to sell, in the Field, Licensed Technology and
Licensed Products, without infringing any third-party patent, contractual or
other right or any similar right of any Affiliate or parent company of Aspen and
that Ceva shall incur no license fee or obligation to a third party other than
as may be discovered under 3.5 and as set forth herein.


14.3        Aspen represents, warrants and covenants to Ceva that, to the best
of its knowledge and belief, the Washington University License Agreement is in
full force and effect and no party is in material breach of any of its
obligations thereunder. Aspen will maintain the Washington University License
Agreement in effect during the Term as applicable and will not amend such
agreement in a manner that would negatively affect the rights and obligations of
Ceva under this Agreement without Ceva’ prior consent.
 


14.4         Aspen warrants and represents that as of the Effective Date and
subject to the Novartis Termination Agreement, to the best of its knowledge and
belief, it owns or possesses all right, title and interest in and to the Aspen
Patent Rights and the Aspen Know-How, in the sense of being able to convey to
Ceva, in accordance with this Agreement, an exclusive license hereunder in the
Field in the Territory and that, except as set forth in section 3.5, Ceva shall
not incur a license fee or other obligation to a third Party as a result.


14.5         Ceva warrants and represents that, to the best of its knowledge and
belief, a copy of The Washington University Agreement, between Aspen and
Washington University dated May 1, 2004, as amended, has been provided to Ceva,
and to the extent such agreement requires Ceva to fulfill any obligation
thereunder, Ceva agrees to undertake and fulfill such obligation and to be
subject to the terms and conditions of the license granted to Aspen.
 
 

 
 
17

--------------------------------------------------------------------------------

 
14.6           EXCEPT AS MAY OTHERWISE BE EXPRESSLY SET FORTH IN THIS AGREEMENT,
ASPEN MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
CONCERNING THE LICENSED TECHNOLOGY AND LICENSED PRODUCTS, INVESTIGATIONAL
MATERIALS, AND OTHER MATERIALS; INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND THE ABSENCE OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE.  IN NO EVENT SHALL EITHER PARTY, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES AND DISTRIBUTORS BE LIABLE FOR
INCIDENTAL, INDIRECT, PUNITIVE, SPECIAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND, ,
REGARDLESS OF WHETHER SUCH PARTY IS ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR
IN FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR LIABILITIES BEYOND THE TOTAL AMOUNT ACTUALLY RECEIVED
UNDER THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT THE SUBJECT MATTER OF THIS
AGREEMENT IN PART RELATES TO EXPERIMENTAL MEDICAL PRODUCTS.  As of the Effective
Date, no products are approved for any clinical purpose by domestic authority,
e.g., the U.S. Food and Drug Administration (FDA), U.S. Department of
Agriculture (USDA), or equivalent foreign authority.  The experimental nature is
relevant both in the context of any development and clinical study use, and in
the context of developing and securing intellectual property and
commercialization activity, and the parties recognize that there is an intent to
preserve intellectual property options and rights in that information and
inventions not be disclosed, or publicly known or used, unless affirmatively
made so as mutually desired.




ARTICLE XV.  Miscellaneous
 
15.1    Assignment: This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the consent of the other Party; except that each Party may,
without consent of the other Party, assign this Agreement and its rights and
obligations hereunder in whole or in part to an Affiliate or to a successor
entity in connection with a Change of Control of that Party.  Any attempted
assignment not in accordance with this Section 15.1 shall be void.  Any
permitted assignee shall assume all assigned obligations of its assignor under
this Agreement.
 
15.2       Affiliates Extension: Either party shall have the right to extend the
rights and immunities granted in the Agreement to any of its Affiliates,
provided that such party shall not then be in default with respect to any of its
obligations under this Agreement.  All the terms and provisions of the
Agreement, except this right to extend, shall apply to such Affiliate to which
this license has been extended to the same extent as they apply to either of
Ceva or Aspen, as the case may be.
 
15.3       Severability and No Waiver: Should one or more of the provisions of
the Agreement become void or unenforceable as a matter of law, then the
Agreement shall be construed as if such provision were not contained therein and
the remainder of such Agreement shall be in full force and effect, and the
parties will use their best efforts to substitute for the invalid or
unenforceable provision a valid and enforceable provision which conforms as
nearly as possible with the original intent of the parties.  The failure of
either party to assert a right hereunder or to insist upon compliance with any
term or condition of this Agreement shall not constitute a waiver of that right
or excuse a similar subsequent failure to perform any such term or condition by
the other party.


15.4      Governing Law: The law of the country where the principal offices of
the Party that is in the position of defendant shall apply to all claims and
defenses of such party-defendant. Any claim or other cause of actions against
Aspen related to or with respect to this Agreement shall be decided by any
courts having jurisdiction in Denver (Colorado, USA). Any claim or other cause
of actions against Ceva related to or with respect to this Agreement shall be
decided by the Tribunal of Commerce of Paris (France). The Parties elect not to
be bound by the United Nations Convention on Contracts for the International
Sale of Goods.
 
 

 
 
18

--------------------------------------------------------------------------------

 
15.5           Force Majeure:  Neither party shall be responsible to the other
for any failure or delay in performing any of its obligations under this
Agreement or for other nonperformance hereof if such delay or nonperformance is
caused by strike, stoppage of labor, lockout or other labor trouble, fire,
flood, accident, act of God or of the Government of any country or of any State
or local Government, or of the public enemy of either, or by cause unavoidable
or beyond the control of any party hereto.  In such event, the party affected
will use reasonable commercial efforts to resume performance of its obligations.


15.6           No provision of the Agreement may be amended or modified other
than by a written document signed by authorized representatives of both parties.
 
15.7           Other Agreements.  This Agreement, together with the Exhibits
hereto shall supersede all other agreements between the parties as to the
subject matter hereof.
 
15.8           Publicity.  Each party agrees not to issue any press release or
other public statement, whether oral or written, disclosing the existence of
this Agreement or any information relating to this Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld, provided however, that neither party will be prevented from complying
with any duty of disclosure it may have pursuant to law or governmental
regulation.


15.9           Relationship of the Parties.  Both parties shall act solely as
independent contractors, and nothing in this Agreement shall be construed to
give either party the power or authority to act for, bind, or commit the other
party.
 
15.10         Entire Agreement.  This Agreement, together with the Exhibits
hereto and the expected Development Agreement, sets forth the entire agreement
and understanding of the parties as to the subject matter hereof and supersedes
all proposals, oral or written, and all other communications between the parties
with respect to such subject matter.


15.11         Headings.  The headings of Articles and Sections of this Agreement
are for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement in any way.


15.12         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
15.13         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
15.14         Irreparable Harm.  Ceva and Aspen each hereby acknowledge and
agree that a material breach of this Agreement or other activity (or inactivity)
giving rise to a right of termination under Article XII shall constitute
irreparable harm to the other party, for which monetary damages may be
insufficient to make the other party whole.  Accordingly, Ceva and Aspen each
hereby consent to, and waive any right, to object to the pursuit and entry of
preliminary or permanent injunctive relief, including specific performance, in
connection with such party’s material breach of this Agreement or activity (or
inactivity) giving rise to a right of termination.
 
15.15         Invoice Requirement.  Where applicable, all payments to Aspen
under this Agreement shall be payable by Ceva only when an invoice is provided
by Aspen to Ceva (and further subject to any other limitations on payments
provided in this Agreement).
 
 
 
 
19

--------------------------------------------------------------------------------

 
15.16        Further Assurances.  Ceva and Aspen hereby covenant and agree for
consideration hereunder and without the necessity of any further consideration,
to execute, acknowledge and deliver any and all such other documents and take
any such other action as may be reasonably necessary to carry out the intent and
purpose of this Agreement.
 
15.17        Dispute Resolution.  In the event of any dispute under this
Agreement, the parties expressly agree to attempt to resolve the dispute between
the appropriate officers of each party.  If such attempt is unsuccessful, the
parties agree to submit the dispute to nonbinding mediation.  In the event that
the dispute is not resolved within thirty (30) days after submission to a
mediator, either party may then seek judicial relief.


ARTICLE XVI.  Reporting
 
16.1          Adverse Reaction Reporting.  During the term of this Agreement,
and as further established in the Development Agreement, for the purpose of
product development and approval of veterinary medical therapeutic products,
each party shall promptly report to the other party as soon as practicable (i)
any findings associated with the veterinary medical and therapeutic use of the
Licensed Technology or Licensed Products that may suggest significant hazards,
significant contraindications, significant or unexpected side effects or
significant precautions pertinent to the safety of Licensed Technology or
Licensed Products; (ii) any information concerning any serious or unexpected
side effect, injury, toxicity or sensitivity reaction or any unexpected
incidents, and the severity thereof, associated with the clinical uses, studies,
investigations, tests and marketing of Licensed Technology or Licensed Products,
whether or not determined to be attributable thereto; and (iii) all adverse
reaction information of which such party becomes aware to enable the other to
satisfy all requirements for reporting such adverse reactions in the
Territory.  Upon receipt of any such findings or information by either party
hereto, both parties shall promptly consult each other and use good faith
efforts to arrive at a mutually acceptable procedure for taking the appropriate
actions under the circumstances; provided, however, that nothing contained
herein shall restrict the right of either party to make submissions to
Regulatory Agencies or to take other actions it deems appropriate or
necessary.  With respect to all other adverse experiences (non-serious), each
party shall furnish to the other copies of all such reports promptly after such
report is prepared.


ARTICLE XVII


17.1           Notices.  All notices given pursuant to this Agreement shall be
in writing and shall be deemed received upon the earlier of (i) when received at
least one of the address set forth below for each Party (including telefax or
personal delivery), or (ii) three (3) business days after being sent by telefax
and confirmed by being mailed by certified, registered, or overnight courier
mail in the United States or Swiss mails, postage prepaid and properly
addressed, with return receipt requested.


Notices shall be delivered to the respective parties as indicated or to such
other address as the party to whm notice is to be given may have furnished to
the other party in writing in accordance herewith.


If to Aspen:


AspenBio Pharma, Inc.
1585 South Perry Street
Castle Rock, CO 80104
U.S.A.
Fax:  (303) 798-8332
Attention:  Steve Lundy, CEO
 

 
 
20

--------------------------------------------------------------------------------

 
with a copy to:


John R. Flanders
Goodspeed Merrill & Benson
7000 E. Belleview Ave. Suite 355
Greenwood Village, CO 80111
Fax: (720) 473-7647


If to Ceva:


Ceva Santé Animale S.A.
Attn:  General Counsel
87 rue Saint Lazare
75009 Paris, France
Fax: +33 1 44 53 24 83 


with a copy to:


Ceva Santé Animale S.A.
Attn:  Laurent Mogenet
10 avenue de la Ballastière
33500 Libourne, France
Fax: +33 5 5755 42 30




IN WITNESS WHEREOF, the parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives, effective as of the
Effective Date.


ASPENBIO PHARMA, INC.






By:          /s/ Jeffrey McGonegal


Name:     Jeffrey G. McGonegal


Title:       Chief Financial Officer




CEVA SANTE ANIMALE S.A.






By:          /s/ Marc Prikazasky


Name:     Marc Prikazsky


Title:       President & CEO
 
 


 
21

--------------------------------------------------------------------------------

 